Citation Nr: 0020336	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chondromalacia patella of the right knee, status 
post arthroscopy with debridement, currently rated 20 percent 
disabling.

2.  Whether the appeal from a June 9, 1995, rating decision 
as to the issue of entitlement to an increased evaluation for 
service-connected chondromalacia patella of the left knee, 
status post arthroscopy with debridement, was timely 
perfected.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted entitlement 
to service connection for arthritis of the knees and lumbar 
spine and assigned a 20 percent disability rating.  The award 
was effective from January 16, 1995, the day following the 
veteran's separation from active service. 

In September 1995 the veteran submitted a notice of 
disagreement, in essence, requesting increased and separate 
disability ratings for his arthritis of the knees and lumbar 
spine.  

In a June 1996 rating decision the RO granted separate 
disability ratings for a right knee disorder, rated 10 
percent disabling, a left knee disorder, rated 10 percent 
disabling, and a lumbar spine disorder, rated 10 percent 
disabling.  Subsequently, the veteran requested entitlement 
to a temporary total disability rating based upon 
convalescence after left knee surgery and expressed continued 
disagreement with the disability ratings assigned in the June 
1996 decision for his knee disorders.  

In a March 1997 the RO granted entitlement to a 20 percent 
disability rating effective from January 16, 1995, a 100 
percent disability rating effective from December 3, 1996, 
and a 20 percent disability rating effective from 
February 1, 1997, for left knee chondromalacia patella, 
status post arthroscopy with debridement.  On March 27, 1997, 
a statement of the case was issued which addressed the rating 
action increase as to the left knee disorder and continued 
the 10 percent disability rating for chondromalacia patella 
of the right knee.

In May 1997 the veteran submitted a copy of VA Form 9 which 
perfected his appeal as to the issue of entitlement to an 
increased evaluation for service-connected chondromalacia 
patella of the right knee, status post arthroscopy with 
debridement.  He also submitted a request for entitlement to 
a temporary total disability rating based upon convalescence 
after right knee surgery.  

In June 1997 the RO granted entitlement to a 20 percent 
disability rating effective from January 16, 1995, a 100 
percent disability rating effective from April 24, 1997, and 
a 20 percent disability rating effective from June 1, 1997, 
for right knee chondromalacia patella, status post 
arthroscopy with debridement.  A supplemental statement of 
the case was issued which addressed the rating action 
increase as to the right knee disorder later in June 1997.

In May 1998 the veteran submitted a request for entitlement 
to a temporary total disability rating based upon 
convalescence after an additional right knee surgery.  

In a September 1998 rating decision the RO granted 
entitlement to a 100 percent disability rating effective from 
April 30, 1998, and a 20 percent disability rating effective 
from June 1, 1998, for right knee chondromalacia patella, 
status post arthroscopy with debridement.  In October 1998 
the RO extended the veteran's temporary total disability 
rating for one month and assigned a 20 percent disability 
rating effective from July 1, 1998.  

In May 1999 the Board remanded the case to the RO to schedule 
the veteran for a personal hearing before a member of the 
Board.

In November 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  At the hearing the 
veteran, in essence, withdrew his notice of disagreement as 
to the issue of the assigned compensation level for a 
service-connected lumbar spine disorder.

The Board notes that appellate jurisdiction is limited to 
appeals involving benefits under the laws administered by VA.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101 (1999).  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999). 

When the Board discovers in the first instance that no 
substantive appeal has been filed in a case certified for 
appellate review it may dismiss the appeal; however, the 
veteran should be afforded the appropriate procedural 
protections to assure adequate notice and the opportunity to 
be heard on the question of a valid substantive appeal.  See 
VAOPGCPREC 9-99.

In correspondence dated in May 2000 the Board notified the 
veteran and his service representative that the issue of 
timeliness of appeal had been raised in regard to his claim 
for an increased original disability rating for a service-
connected left knee disorder.  In June 2000 a response was 
received from the veteran.  Therefore, the Board finds the 
issues listed on the title page of this decision are properly 
developed for appellant review.

The issue of entitlement to an increased evaluation for 
service-connected chondromalacia patella of the right knee, 
status post arthroscopy with debridement, is addressed in the 
remand section at the end of this decision.

The Board also notes that the veteran's May 1998 
correspondence raised the issue of entitlement to separate 
disability ratings for left knee impairment and left knee 
arthritis and that his June 2000 correspondence raised a 
claim for correction of a compensation underpayment.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition as to the matter of timeliness of appeal has been 
obtained.  

2.  The veteran submitted notices of disagreement from VA 
rating decisions dated in June 1995 and June 1996, but only 
perfected the issue of entitlement to an increased disability 
rating for service-connected chondromalacia patella of the 
right knee subsequent to the March 1997 statement of the 
case.


CONCLUSION OF LAW

A substantive appeal from rating decisions dated in June 1995 
and June 1996 was not timely filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On June 16, 1995, the RO notified the veteran of the rating 
decision which, inter alia, granted entitlement to service 
connection for arthritis of the knees and lumbar spine and 
assigned a 20 percent disability rating.  In September 1995 
the veteran submitted a notice of disagreement, in essence, 
requesting increased and separate disability ratings for his 
arthritis of the knees and lumbar spine.  

On July 17, 1996, the RO notified the veteran that separate 
disability ratings had been granted for a right knee 
disorder, rated 10 percent disabling, a left knee disorder, 
rated 10 percent disabling, and a lumbar spine disorder, 
rated 10 percent disabling.  It was noted that the benefits 
sought in his notice of disagreement had been granted in 
full.  No statement of the case was issued.

In January 1997 the veteran requested entitlement to a 
temporary total disability rating based upon convalescence 
after left knee surgery and expressed continued disagreement 
with the disability ratings assigned in the June 1996 
decision for his knee disorders.  

In March 1997 the RO granted entitlement to a temporary total 
disability rating based upon convalescence and entitlement to 
a 20 percent disability rating for left knee chondromalacia 
patella, status post arthroscopy with debridement.  On 
March 27, 1997, a statement of the case was issued which 
addressed the issues of entitlement to increased ratings for 
left and right knee disorders.

On May 7, 1997, the RO received a copy of VA Form 9 which 
addressed the issue of entitlement to an increased evaluation 
for service-connected chondromalacia patella of the right 
knee.  The veteran also submitted other correspondence in 
May 1997 which expressed his disagreement with the rating 
assigned for his right knee disorder and requested 
entitlement to a temporary total disability rating based upon 
convalescence after right knee surgery.  

In June 1997 the RO granted entitlement to a temporary total 
disability rating based upon convalescence and entitlement to 
a 20 percent disability rating for right knee chondromalacia 
patella, status post arthroscopy with debridement.  A 
supplemental statement of the case was issued which only 
addressed the right knee disorder.

On September 16, 1997, the RO received a copy of VA Form 9 
which specifically stated a reason for the appeal was 
disagreement with the 20 percent disability rating for the 
right knee disorder.  The veteran stated that the fact that 
he had undergone surgical repair indicated his knees had 
gotten worse since the original injuries but expressed no 
disagreement with the assigned rating for his left knee 
disorder.

In correspondence dated in May and June 1998 the veteran 
expressed disagreement with the disability ratings assigned 
for his knee disorders and requested entitlement to separate 
ratings for subluxation or lateral instability of the knees 
and arthritis.

In November 1998 the RO certified the issues on appeal as 
entitlement to an increased rating for chondromalacia patella 
of the right knee, currently rated 20 percent disabling, and 
entitlement to an increased rating for chondromalacia patella 
of the left knee, currently rated 20 percent disabling.

In May 1999 the Board remanded the case to the RO to schedule 
the veteran for a personal hearing before a member of the 
Board.

In correspondence dated in May 2000 the Board notified the 
veteran and his service representative that the issue of 
timeliness of appeal had been raised in regard to his claim 
for an increased original disability rating for a service-
connected left knee disorder.  

In correspondence dated in June 2000 the veteran stated that 
his original appeal did not address the left knee disorder 
but that the May 1999 Board remand order introduced the issue 
for appeal.  He also stated that case law and a VA General 
Counsel precedent opinion brought the left knee issue into 
the case.

Analysis

Initially, the Board notes that the veteran's claim as to the 
issue of timeliness of appeal is found to be well-grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board is satisfied that all 
relevant facts have been properly developed as to this issue 
and that no further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a).

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20. 201, 20.302(a).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  The appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case, and the 
benefits sought on appeal must be clearly identified.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202.   

In this case, the Board finds no correspondence sufficient to 
perfect the appeal as to the issue of entitlement to an 
increased disability rating for chondromalacia patella of the 
left knee was submitted within the requisite time period 
subsequent to the March 1997 statement of the case.  The 
Board notes that the first indication the veteran wished to 
perfect an appeal as to the left knee disorder was dated in 
May 1998 well after one year from the date of notification of 
the June 1995 or June 1996 rating decisions and 60 days from 
the issuance of the statement of the case.  In fact, the 
veteran stated in his June 2000 correspondence that he did 
not perfect the appeal as to the left knee disability but 
stated that the May 1999 Board remand order and changes in VA 
law brought the issue into appellate status.

The Board notes that the May 1999 Board remand order did not 
address the issue of timeliness of appeal but listed the 
issues as they had been certified by the RO.  However, the 
issue of timeliness of appeal may be raised by the Board in 
the first instance even though the underlying issue was 
certified by the RO for appeal.  See VAOPGCPREC 9-99.  In 
addition, while recent VA case law and General Counsel 
precedent opinion held that separate ratings may be allowed 
if the symptomatology for the disorders is not duplicative or 
overlapping, they did not change the Board's jurisdiction as 
to these matters which is limited to issues on appeal.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994); VAOPGCPREC 
23-97.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence in this case is against the 
veteran's claim as to the issue of timeliness of appeal.


ORDER

A timely substantive appeal from a June 9, 1995, rating 
decision as to the issue of entitlement to an increased 
evaluation for service-connected chondromalacia patella of 
the left knee, status post arthroscopy with debridement, not 
having been submitted, the appeal is denied.


REMAND

The Board notes that the veteran's claim for entitlement to 
an increased evaluation for service-connected chondromalacia 
patella of the right knee, status post arthroscopy with 
debridement, is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The United States Court of Appeals for Veterans Claims has 
held that separate or "staged" schedular disability ratings 
may be assigned subsequent to an initial award of service 
connection based upon the facts in each case.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In this case, the Board notes that the record shows the 
veteran's last VA examination was in April 1996 and that 
since then he underwent surgical repair to the right knee in 
April 1997 and May 1998.  In statements in support of the 
claim and personal hearing testimony the veteran claimed his 
right knee disability had increased in severity since the 
last VA examination.  Therefore, the Board finds the matter 
must be REMANDED to the RO for an additional VA examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining adequate an VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his right knee disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected right knee disorder.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and range of motion studies.  
The examiner is requested to comment on 
the present manifestations of the 
disorder, including any objective 
evidence of pain and dysfunction, and 
discuss the frequency of any disabling 
symptomatology.

The examiner should provide an opinion as 
to whether or not the veteran has 
recurrent subluxation or lateral 
instability to the right knee and, if so, 
to assess the degree of disability due 
solely to that impairment.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



